Citation Nr: 1606734	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-20 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for constipation (claimed as a gastrointestinal disorder), to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to November 1957.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified at hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is of record.

This case was previously before the Board in April 2014 and December 2014.  In April 2014, the Board dismissed the Veteran's claim for an increased rating for chronic prostatitis with urethral stricture upon his request for withdrawal.  The Board remanded the remaining claims on appeal to the Agency of Original Jurisdiction (AOJ) for further development.  In December 2014, the Board granted service connection for chronic obstructive pulmonary disorder (COPD) and asthma as secondary to service-connected nasal pharyngitis with allergic rhinitis and sinusitis.  The Board denied his claims for increased ratings for folliculitis of the buttocks and perianal area with fissure and for nasal pharyngitis with allergic rhinitis and sinusitis.  The Board remanded the remaining claim for service connection for constipation to the AOJ for further development.  The issue has since been returned to the Board for appellate review. 

In March 2015, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903.  In January 2016, the Veteran's representative submitted a brief on his behalf.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's chronic constipation did not manifest during active service and is not otherwise related to his military service, to include symptomatology therein.  

2.  The Veteran's chronic constipation is not caused or permanently aggravated by his service-connected disabilities, to include medications used to treat his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for constipation, to include as secondary to service connected disabilities, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Board finds that the duty to notify was satisfied by August 2010 and June 2011 letters.  The letters notified the Veteran of what information and evidence is needed to substantiate a claim for service connection.  These letters also informed the Veteran of what information and evidence must be submitted by him and of the types of evidence that will be obtained by VA.  The letters further advised the Veteran of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  Furthermore, the notice was provided prior to the initial adjudication of the claim in September 2011.  

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the claim.

The Veteran was also provided a VA examination in July 2011 in connection with his claim.  When VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2011 VA examiner diagnosed the Veteran with constipation and opined that it was not due to service-connected prostatitis, but did not address any of the Veteran's other contentions.  Accordingly, the Board remanded the claim for an additional medical opinion in April 2014.  In August 2014, another VA examiner provided an opinion, but the examiner did not adequately address the issue of direct service connection.  Therefore, the Board remanded the claim for another opinion in December 2014.  In January 2015, another VA examiner provided a medical opinion, but further clarification was needed as to the cause of the Veteran's immobility.  In March 2015, the Board requested a VHA opinion, which was provided in September 2015.  The VHA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.   As such, the Board finds this VHA opinion, along with the other evidence of record, is adequate to make a determination on the claim.   

Based on the foregoing, the Board finds the AOJ has substantially complied with the Board's remand directives and an additional remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in November 2013.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Law and Analysis

In this case, the Veteran has asserted that he has a gastrointestinal disorder that was incurred in service.  He has also asserted that his gastrointestinal disorder is secondary to his service-connected disabilities, to include the medications used to treat these disabilities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc). 

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  38 C.F.R. § 3.310(b).  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007). 

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran's service treatment records reflect that he had complaints of constipation during active duty service.  In October 1954, it was noted that he forgot to take his medicine and therefore was not regular.  In July 1957, it was noted that he had bleeding due to hemorrhoids and had complaints of constipation.  At his November 1957 separation examination, his anus and rectum were normal.  

After service, an October 1998 health summary reflects that the Veteran had ongoing problems with constipation.

In a September 2008 letter, Dr. S.A. (initials used to protect privacy) indicated that the Veteran had had a recent episode of abdominal pain, which could have been related to constipation, possible irritable bowel syndrome (IBS), and gastroesophageal reflux disease.  It was noted that his pain and constipation were better after taking a stool softener and having a bowel movement.

In May 2010, the Veteran filed a claim for service connection for a gastrointestinal disorder, alleging that it was caused and/or aggravated by his service-connected prostatitis.  

A September 2010 magnetic resonance imaging (MRI) showed mild increased stool throughout the entire colon, which was suggestive of constipation.

The report of a July 2011 VA examination reflects that the Veteran complained of fecal incontinence and indicated that the condition began in 1991.  It was noted that he had chronic constipation and that, when a bowel movement started, he had trouble controlling it.  It was also noted that he took a variety of medications for his chronic prostatitis, urinary incontinence, and chronic constipation, and that some of the medication would induce loose stools.  The diagnosis was constipation, and the examiner opined that there was no causal relationship between the Veteran's chronic prostatitis and any gastrointestinal disorder.  As rationale, the examiner explained that the Veteran had not had any radiation therapy that might affect the gastrointestinal tract.  

An August 2011 VA gastrointestinal clinic record indicates that the Veteran had IBS and constipation.  It was noted that he only had a bowel movement every four days and that this was likely exacerbated by IBS and medication effect from Tramadol and calcium.  

A March 2013 VA ultrasound report indicates that findings were consistent with moderate constipation.

In November 2013, the Veteran testified that he has been seeing gastrointestinal doctors for at least 30 years and that they have indicated that sometimes there is a correlation between the urinary tract and IBS.  See Bd. Hrg. at 14.  He believed that the antihistamines he took aggravated his constipation.  See, id. at 14.  When asked whether he was also claiming that his constipation was directly related to service, he stated that he had to do shift work during service that required midnight shifts and that this influenced his diet.  See, id. at 15.  He stated that he did have symptoms of constipation, reflux, and IBS during service.  See, id. at 16.

The report of an August 2014 VA examination reflects that the examiner reviewed the claims file and considered the Veteran's allegations.  The examiner opined that it was less likely as not that "the Veteran's current constipation was caused or permanently aggravated by his service-connected disabilities, to include as due to his service-connected prostatitis with urethral stricture and medications taken for his service-connected disabilities."  As rationale, the examiner first explained that the Veteran did not have folliculitis on examination and then explained that the nose, sinuses, and prostate had no functional impact on the large bowel where constipation arises.  Therefore, she concluded that the Veteran's service-connected disabilities did not cause constipation.  Second, she addressed the Veteran's contentions that the medications used to treat his service-connected disabilities cause his constipation.  She listed his medications for both service-connected and nonservice-connected disorders, researched the medical literature, and indicated that none of the medications used to treat the Veteran's service-connected disorders caused constipation.  She noted that the Veteran took Tramadol for nonservice-connected disorders and that this medication is known to cause constipation.  She also opined that the cause of the Veteran's constipation was most likely due to age and immobility.  She noted that it was clear on examination that the Veteran could not exercise due to his COPD and orthopedic conditions.  

A clarifying opinion was requested in January 2015.  The examiner opined that it was less likely as not that the Veteran's constipation manifested in or was otherwise related to his military service, to include as a result of any symptomatology, shift work, and diet therein.  As rationale, the examiner explained that the Veteran's constipation was most likely due to age and immobility, and it was again noted that the Veteran could not exercise due to COPD and his orthopedic conditions.  The examiner also opined that the Veteran's constipation was likely due to narcotics used to treat nonservice-connected disabilities.  The examiner cited to medical literature to support his opinions.  

In September 2015, a VA board certified gastroenterologist provided a VHA opinion at the Board's request.  She opined that the it was less likely than not that the Veteran's constipation manifested in or was otherwise related to his military service, to include as a result of any symptomatology, shift work, or diet therein.  She reviewed the service treatment records and opined that the Veteran's constipation was not chronic during service, but was episodic.  She provided a rationale for this opinion.  

The VHA examiner also reviewed the Veteran's medical records after service and opined that it was less likely than not that the Veteran's constipation was caused or permanently aggravated by his service-connected disabilities.  She stated that it was clear that the Veteran had chronic constipation and possibly constipation-predominant IBS; however, there was no evidence, and it was unlikely, that the constipation was caused or permanently aggravated by the service-connected disabilities.  She indicated that constipation was an extremely common condition affecting up to 19 percent of the general population and 24 to 50 percent of older adults.  She stated that constipation has many causes including weak motility of colon, aging, immobility or inactive lifestyle, medications that slow gut motility or dry out stool, diabetes and other endocrine conditions, and IBS.  The VHA examiner noted that the medications the Veteran takes for his service-connected conditions rarely cause constipation.  She also opined that, while COPD can certainly contribute to immobility in some patients, there was clear documentation of the Veteran's immobility resulting from chronic pain associated with orthopedic injuries that he incurred in 1996.  In summary, the VHA examiner opined that the Veteran's chronic constipation was likely due to aging, as well as immobility due to his orthopedic issues and medications he takes for the nonservice-connected conditions and that IBS may also play a role.  

In light of the foregoing, the Board finds that the weight of the competent and credible evidence is against the claim for service connection for constipation.  

First, although the Veteran had complaints of constipation during service, the weight of the evidence does not indicate that chronic constipation manifested in service.  In the four years of service treatment records, there were only two complaints of constipation, and at his 1957 separation examination, his anus and rectum were normal with no notation of any chronic constipation.  Moreover, the medical evidence indicates that his current chronic constipation is not related to the symptoms that he had in service over 50 years ago.  In this regard, the January 2015 VA examiner and the September 2015 VHA examiner both opined that the Veteran's current constipation did not manifest in service and was unrelated to the symptoms he had in service.  They thoroughly reviewed the Veteran's claims file, considered his assertions, and provided rationale for their opinions.  Therefore, the Board finds these opinions significantly probative.   

Second, the weight of the evidence indicates that the Veteran's constipation is not caused by or permanently aggravated by his service-connected disabilities.  The July 2011 VA examiner opined that there was no causal relationship between the Veteran's service-connected prostatitis and his constipation, and provided rationale for this opinion.  Although an August 2011 VA treatment record indicates that the Veteran's IBS was likely exacerbated by taking Tramadol and calcium, these medications are not taken for service-connected disabilities.  Calcium is taken for osteopenia, and Tramadol is taken for nonservice-connected orthopedic disabilities.  See, e.g., December 2008 VA treatment record, May 2013 VA treatment record.  Furthermore, the August 2014 VA examiner, January 2015 examiner, and September 2015 VHA examiner unequivocally concluded that the Veteran's medications for service-connected disabilities did not cause constipation.  The January 2015 VA examiner indicated that the Veteran's constipation was most likely due to age, immobility due to COPD and orthopedic conditions, and narcotics used to treat nonservice-connected disabilities.  The September 2015 VHA examiner agreed that the Veteran's constipation was most likely due to aging, immobility, and medications he takes for nonservice-connected disabilities, but clarified that the Veteran's immobility was most likely due to the orthopedic injuries he incurred in 1996 rather than COPD.  The Board finds the VHA examiner's more probative, as it provides a thorough discussion of the pertinent medical history, the Veteran's assertions, and is supported by rationale and underlying medical principles.  

In reaching the above conclusions, the Board has considered the lay assertions set forth by the Veteran and his representative, including the belief that his constipation is related to his military service and his service-connected disabilities.  The Veteran is competent to report his symptoms, such as constipation, the onset of his symptoms, and what his physicians have told him regarding etiology.  

Regarding the onset of his symptoms, the Board notes that the Veteran's statements have been inconsistent and lack credibility.  During the July 2011 VA examination, he reported that his current symptoms began in 1991; however, during the Board hearing, he indicated that his symptoms began during service.  Moreover, the separation examination provides affirmative evidence showing that his rectum and anus were normal.


Regarding etiology, the Board does not find that a lay person is competent to provide an opinion as to etiology in this case.  As outlined above, the etiology of the Veteran's constipation is complex and multifactorial and is beyond the ken of a layperson.  Jandreau, 492 F.3d at 1376-77.  The question of etiology for this issue goes beyond a simple and immediately observable cause-and-effect relationship.  Furthermore, although the Veteran is competent to report that his doctors have related his constipation to his service-connected disabilities, he has not provided any documentation to support this assertion.  Moreover, even assuming competence, the Board finds the VA examiners' and VHA examiner's opinions more probative than his general lay assertions.  As discussed above, the examiners reviewed the claims file and medical history; considered the lay assertions and complaints; relied on their knowledge, training, and expertise; and supported their opinions with rationale based on such knowledge.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for constipation.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for constipation is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


